        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF MINNESOTA


Linda Tirado,                                      Case No:   20-CV-01338 (JRT/ECW)


                Plaintiffs,                        DEFENDANT ROBERT KROLL’S
                                                     MEMORANDUM OF LAW IN
                                                    SUPPORT OF HIS MOTION TO
v.                                                     DISMISS PLAINTIFF’S
                                                      AMENDED COMPLAINT
City of Minneapolis; Minneapolis Chief              PURSUANT TO RULE 12(B)(6)
of Police Medaria Arradondo in his
official capacity; Robert Kroll, in his
individual capacity; and John Does 1-4,
in their official and individual capacities,

                Defendants.



                                     INTRODUCTION

       The instant case is a claim by a member of the media for injuries incurred while

she was present during the protests and riots on May 29, 2020 in Minneapolis,

Minnesota. Plaintiff fails to allege any conduct by Defendant Robert Kroll (“Defendant

Kroll”) which would cause liability to Defendant Kroll. As such, Plaintiff’s claims

against Defendant Kroll must be dismissed.




                                               1
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 2 of 28




                                          FACTS

       The Complaint describes the series of events leading up to the protests and riots

that took place in the City of Minneapolis, Minnesota in May 2020. The relevant facts in

this case are that Plaintiff alleges she was injured by a projectile while covering the riots

for “the media.” There is no allegation that Defendant Kroll deployed the projectile or

directed MPD officers to deploy a projectile (or use any force). There is no allegation that

Defendant Kroll was even on duty as a police officer at the time of the alleged injuries –

he was not.

       Defendant Kroll is the President of the Police Officers’ Federation of Minneapolis

(“POFM”), the Exclusive Representative of all licensed police officers employed by the

City of Minneapolis between the ranks of Police Officer and Lieutenant. See Affidavit of

Joseph A. Kelly, Ex. 1 (Labor Agreement between the POFM and City of Minneapolis).

The POFM is a private non-profit corporation. See id., Ex. 2 (Minnesota Secretary of

State Business Record Detail). As President of the POFM, Defendant Kroll is

contractually “relieved from [his] regularly scheduled duties to engage in Federation

activities…” and is designated to “work exclusively on Federation business on a

permanent basis (the “Full-Time Personnel”)…” Id., Ex. 1 at 57. The City of Minneapolis

and its Police Department “shall not order Full-Time Personnel to perform duties for the

Police Department…” Id. at 58. POFM directs the “activities of personnel while such

personnel are engaged in Federation business…” Id. Thus, the City of Minneapolis and

the Minneapolis Police Department are prohibited from requiring Defendant Kroll to



                                             2
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 3 of 28




perform law enforcement duties for the MPD with only a few exceptions 1. Id. Defendant

Kroll holds the rank of Lieutenant from the Minneapolis Police Department, but is

designated as Full-Time personnel working exclusively for POFM and has been Full-

Time for POFM since 2014.

       On the date of Plaintiff’s alleged injuries, Defendant Kroll was designated as Full-

Time Personnel of the POFM, working exclusively on POFM business. As a Full-Time

Personnel of the POFM, Defendant Kroll supervises and directs other POFM personnel

engaged in Federation business and holds no supervisory role or responsibility within the

Minneapolis Police Department.

       Plaintiff’s sole allegation to support its claim against Defendant Kroll is an email

Defendant Kroll sent to the members of the POFM days after Plaintiff sustained her

injuries. The Amended Complaint alleges Plaintiff was injured on May 30, 2020. 2

Amended Complaint, ¶ 1. Defendant Kroll sent a subsequent email on June 1, 2020, two

days after Plaintiff’s alleged injury had already occurred. Amended Complaint, ¶ 122.

Defendant Kroll was not present nor was he supervising any Minneapolis Police

Department personnel at the time of Plaintiff’s alleged injury.




1
  “[T]raining required for such Full-Time Personnel to retain their POST license and/or
good standing as employees of the Minneapolis Police Department; being interviewed
under Garrity by Internal Affairs; or required participation in criminal or civil litigation
relating to duties performed by the employee as a Minneapolis Police officer (collectively
the “Mandatory MPD Duties”).”
2
  The original complaint alleged that Plaintiff was injured on May 29, 2020

                                             3
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 4 of 28




                                          ISSUES

   1. Whether the Complaint should be dismissed for failure to state a claim upon which
      relief can be granted?

                               STANDARD OF REVIEW

       When considering a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the court

generally must ignore materials outside the pleadings, but it may consider materials that

are part of the public record or do not contradict the complaint, as well as materials that

are necessarily embraced by the pleadings. Porous Media Corp. v. Pall Corp., 186 F.3d

1077, 1079 (8th Cir. 1999); see also Illig v. Union Elec. Co., 652 F.3d 971, 976 (8th Cir.

2011). Accordingly, while courts primarily consider the allegations in the complaint in

determining whether to grant a Rule 12(b)(6) motion, courts additionally consider

“matters incorporated by reference or integral to the claim, items subject to judicial

notice, matters of public record, orders, items appearing in the record of the case, and

exhibits attached to the complaint whose authenticity is unquestioned;” without

converting the motion into one for summary judgment under Rule 12(d). Miller v.

Redwood Toxicology Lab., Inc., 688 F.3d 928, 931 n.3 (8th Cir. 2012) (citing 5B Charles

Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1357 (3d ed. 2004)).

       The Court must grant a Rule 12(b)(6) motion to dismiss for failure to state a claim

if the plaintiff “cannot prove any set of facts in support of the claim which would entitle

him to relief.” Stone Motor Co. v. General Motors Corp., 293 F.3d 456, 464 (8th Cir.

2002). The Supreme Court has emphasized that even under the liberal pleading standard

of Rule 8, a complaint must contain “sufficient factual matter, accepted as true, to ‘state a


                                             4
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 5 of 28




claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. The

plausibility standard requires more than “a sheer possibility that a defendant has acted

unlawfully.” Id. “Threadbare recitals of the elements of a cause of action, supported by

mere conclusory statements, do not suffice.” Id. A pleading that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Id.

       Determining whether a complaint states a plausible claim for relief is a “context-

specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679. “[W]here the well-pleaded facts do not permit the court to

infer more than the mere possibility of misconduct, the complaint has alleged – but it has

not ‘show[n]’ – ‘that the pleader is entitled to relief.’” Id. (citing Fed. R. Civ. P. 8(a)(2)).

“[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’

but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.” Id. at 678.

       Courts ordinarily do not consider matters outside the pleadings on a motion to

dismiss. See Fed. R. Civ. P. 12(d). A court may, however, consider exhibits attached to

the complaint, documents that are necessarily embraced by the pleadings, and public

records. Little Gem Life Scis., LLC v. Orphan Med., Inc., 537 F.3d 913, 916 (8th Cir.



                                               5
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 6 of 28




2008). “Documents necessarily embraced by the pleadings include ‘documents whose

contents are alleged in a complaint and whose authenticity no party questions, but which

are not physically attached to the pleading.’” Ashanti v. City of Golden Valley, 666 F.3d

1148, 1151 (8th Cir. 2012) (quoting Kushner v. Beverly Enters., Inc., 317 F.3d 820, 831

(8th Cir. 2003)). For instance, the contract upon which a claim rests is necessarily

embraced by the pleadings and may be considered. Gorog v. Best Buy Co., 760 F.3d 787,

791 (8th Cir. 2014). The Exhibits attached to the Kelly Affidavit are all referenced in

specific paragraphs of the Amended Complaint, incorporated by the Amended

Complaint, and are properly considered by the Court.

                                        ARGUMENT

       The Complaint should be dismissed because Plaintiff “cannot prove any set of

facts in support of the claim which would entitle [her] to relief.” Plaintiff alleges that she

was injured by a projectile while covering the protests and riots for “the media.” There is

no allegation that Defendant Kroll deployed the projectile that allegedly injured Plaintiff,

and there is no allegation that Defendant Kroll directed MPD officers to deploy a

projectile (or use force on Plaintiff). In fact, there is no allegation that Defendant Kroll

was on duty as a police officer or present at the time of the alleged injuries. Plaintiff’s

Amended Complaint alleging a civil conspiracy does not allege facts to support a meeting

of the minds between Defendant Kroll (a private actor) and a government actor to violate

Plaintiff Tirado’s constitutional rights.




                                              6
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 7 of 28




       Plaintiffs’ Complaint in this case fails to meet the unacceptable “unadorned, the

defendant-unlawfully-harmed-me accusation”—instead, Plaintiffs essentially assert that

Defendant Kroll is liable because he is the president of the union designated as the

exclusive representative of Minneapolis police officers. Being an elected union official

does not create a plausible cause of action. The Complaint should be dismissed because it

does not contain “enough facts to state a claim to relief that is plausible on its face.”

       Even assuming arguendo that Plaintiff meets the Rule 8 threshold to survive a

motion to dismiss, the allegations against Defendant Kroll fall squarely within the

constitutional protections of the First Amendment. Plaintiff asks this Court to

manufacture a cause of action under 42 U.S.C. § 1983 that imposes financial liability for

the content of protected speech. “When a law burdens such speech, the Court applies

‘exacting scrutiny,’ upholding the restriction only if it is narrowly tailored to serve an

overriding state interest.” McIntyre v. Ohio Elections Commission, 514 U.S. 334, 334-35

(1995) citing First Nat. Bank of Boston v. Bellotti, 435 U.S. 765, 786 (1978). The United

States Congress never intended to allow 42 U.S.C. § 1983 as a sword to slaughter the

First Amendment. U.S.C.A. Const. Amend. 1.

       Plaintiff’s twisting of 42 U.S.C. § 1983 cannot meet any level of scrutiny, let alone

the exacting scrutiny required in this content-based claim. Plaintiff’s claims against

Defendant Kroll are based either upon the actions of others or upon the content of

Defendant Kroll’s protected speech—neither of which are valid causes of action.

       The Complaint against Defendant Kroll should be dismissed.



                                               7
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 8 of 28




I.     PLAINTIFF HAS FAILED TO ALLEGE A PLAUSIBLE CLAIM AGAINST DEFENDANT
       KROLL.

       Defendant Kroll was not supervising Minneapolis Police Department Police

Officers at the time of Plaintiff’s alleged injury and was not present when Plaintiff

allegedly sustained injuries. Defendant Kroll cannot be held liable for the actions of

others, especially those that he does not directly supervise.

       Moreover, Defendant Kroll, as the President of the POFM, was a private citizen

and not acting under color of state law. The allegations in Plaintiff’s Amended Complaint

do not meet the threshold requirements to plead a § 1983 conspiracy.

       Last, Defendant Kroll’s speech, as President of the POFM, is afforded the highest

rung of First Amendment protection. The motion to dismiss should be granted.

       A.     Defendant Kroll is not liable pursuant to 42 U.S.C. § 1983 because he
              was not acting under color of law.

       Plaintiff’s § 1983 claim fails as a matter of law because Defendant Kroll is sued

only in his individual capacity. Naming Defendant Kroll only “in his individual capacity”

is an explicit recognition that Defendant Kroll was not acting under color of law. “Acts of

officers in the ambit of their personal pursuits are plainly excluded” from the scope of §

1983 liability. Dossett v. First State Bank, 399 F.3d 940, 949 (8th Cir. 2005) (alteration in

original) (quoting Screws v. United States, 325 U.S. 91, 111 (1945)). A defendant is

acting under color of state law only if he “acts or purports to act in the performance of

official duties . . . .” Johnson v. Phillips, 664 F.3d 232,240 (8th Cir. 2011). Thus, “[t]o

state a claim under § 1983, a plaintiff must allege the violation of a right secured by the



                                              8
        CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 9 of 28




Constitution and laws of the United States, and must show that the alleged deprivation

was committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42

(1988) (emphasis added).

       “[A] public employee acts under color of law when he ‘[e]xercise[s] power

possessed by virtue of state law and made possible only because the wrongdoer is clothed

with the authority of state law.’ “ Johnson, 664 F.3d at 239–40 (quoting West, 487 U.S. at

49). “[A] public employee acts under color of state law while acting in his official

capacity or while exercising his responsibilities pursuant to state law.” Roe v. Humke, 128

F.3d 1213, 1215 (8th Cir. 1997) (internal quotation marks omitted).

       To determine whether an official is acting under color of law, the Court “look[s] to

see whether a sufficient nexus exists between the official’s public position and the

official’s harmful conduct.” Ramirez–Peyro v. Holder, 574 F.3d 893, 900 (8th Cir.2009).

“Absent any actual or purported relationship between the officer’s conduct and his duties

as a police officer, the officer cannot be acting under color of state law.” Roe, 128 F.3d at

1216. “In determining whether a sufficient nexus exists in the context of a § 1983 claim

brought against a police officer, the Court considers a number of factors, including

whether the officer was on duty and in uniform, the motivation for the officer’s actions,

whether the officer had access to the plaintiff because of the officer’s position, and

whether the officer invoked his status or threatened to use his official authority in the

future. Magee v. Trusttees of Hamline University, Minn., et al., 957 F.Supp. 2d 1047,

1055 (D. Minn. 2013) (citing Ramirez–Peyro, 574 F.3d at 901).



                                             9
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 10 of 28




      Applying these factors, this Court dismissed a similar suit against Dave Titus, then

a St. Paul Police Officer and President of the St. Paul Police Federation. Magee, 957

F.Supp.2d at 1047. The plaintiff in Magee alleged that Titus violated her rights when he

published a written response to an editorial written by the plaintiff. Magee, 957

F.Supp.2d at 1047. In his response, Titus identified himself as a St. Paul Police Officer

and the President of the St. Paul Police Federation, questioned Magee’s “fitness to teach”

and stated “I hope Professor Magee confines her race baiting and cop-hating to her

newspaper submissions and keeps it out of the classroom.” Id. Titus then contacted

Hamline, allegedly with the intent to have Magee fired in retaliation for her critical

editorial, and organized a boycott of Hamline University to encourage Hamline to fire

Magee. Id.

      This Court found that those facts were insufficient to show that Titus was acting

under color of state law because Titus was not using his position as a police officer to

influence others, but was using his position as St. Paul Police Federation President. Id.

“Mere employment by a state or municipality does not automatically mean that a

defendant’s actions are taken under the color of state law.” Id. at 1056 (quoting Ottman v.

City of Independence, Mo., 341 F.3d 751, 762 (8th Cir. 2003)). The Eighth Circuit

affirmed the dismissal. See Magee v. Trustees of Hamline University, Minn. et al., 747

F.3d 532 (8th Cir. 2014). Specifically, the Eighth Circuit held that Titus “was not acting

‘under color of state law’ when he published [the] editorial” and that the “federation’s




                                            10
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 11 of 28




call for police department to boycott university did not constitute joint activity with

state.” Id. (internal citation omitted).

       Like Titus, no facts can be plead that Defendant Kroll was acting under color of

law. The facts alleged in the Amended Complaint show that Defendant Kroll was not

acting under color of state law when he sent an email to MPD Command Staff and POFM

membership. Defendant Kroll works full time as the President of the Police Officers

Federation of Minneapolis and does not perform law enforcement duties under the color

of law. See Kelly Aff., Ex. 1, p. 57. Like Titus, Defendant Kroll was not using his

position as a police officer—he was not on duty, not in uniform, and had no contact with

any of the plaintiffs—rather, all of his conduct was in the scope of his position as

President of the POFM. Like Magee, the POFM’s requests for responses for “several

issues” does not constitute joint activity with the state.

               1.     Defendant Kroll and the POFM are private parties.

       Labor unions are generally not state actors. See Montgomery v. City of Ardmore

365 F.3d 926 (10th Cir. 2004); see also Magee, 747 F.3d at 532. As President of the

POFM, Defendant Kroll acts as a private party. The Amended Complaint makes it clear

that Defendant Kroll’s actions are in the scope of his private position as the President of

POFM and not as a police officer. There are no allegations in the Complaint establishing

even an inference of a nexus between Defendant Kroll’s official conduct as a police

officer acting under color of law and plaintiff’s injuries.




                                              11
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 12 of 28




       “[A] clear nexus must exist between the defendant’s official conduct and the

violation of the plaintiff’s rights.” Ottoman, 347 F.3d at 761-62. Defendant Kroll’s

actions were not “made possible by, or undertaken in, his position as a police officer.”

Magee, 957 F.Supp.2d at 1057. Instead, Defendant Kroll’s actions were made possible

and undertaken solely in his private position as President of POFM. Because Defendant

Kroll did not act under color of state law, he cannot be liable under 42 U.S.C. § 1983 and

the complaint should be dismissed.

       B.     Defendant Kroll did not conspire with a public actor to violate Plaintiff
              Tirado’s civil rights.

       In her desperate attempt to include Defendant Kroll in this lawsuit, Plaintiff

amended her complaint to add a claim of civil conspiracy alleging generally that

Defendant Kroll conspired with the City to violate her civil rights. A private actor may be

held liable under § 1983 only when the private actor “is a willful participant in joint

activity with the State or its agents.” Magee, 957 F.Supp.2d at 1057 (citing Gibson v.

Regions Fin. Corp., 557 F.3d 842, 846 (8th Cir. 2009) (quoting Lugar v. Edmondson Oil

Co., 457 U.S. 922, 941 (1982))). The allegations in the Amended Complaint do not create

an inference that Defendant Kroll was a willful participant in joint activity with the state.

              1.     There is no allegation that Defendant Kroll reached a mutual
                     understanding with the State or its agents to violate Plaintiff Tirado’s
                     civil rights.

       To prove a § 1983 conspiracy claim, Plaintiff must show “that the defendant

conspired with others to deprive . . . her of a constitutional right; that at least one of the

alleged co-conspirators engaged in an overt act in furtherance of the conspiracy; and that


                                             12
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 13 of 28




the overt act injured the plaintiff.” Askew v. Millerd, 191 F.3d 953, 957 (8th Cir. 1999). A

plaintiff cannot allege a generalized § 1983 conspiracy—the conspiracy must be specific

to the plaintiff: “A private actor may be liable as a § 1983 conspirator when the private

actor reached an agreement with a person acting under color of state law to retaliate

against the § 1983 plaintiff for her protected First Amendment activity.” Lawrence v.

City of St. Paul, 740 F.Supp.2d 1026 (D. Minn. 2010) (emphasis added) (citing

Dossett, 399 F.3d at 947).

       Accordingly, to maintain a §1983 conspiracy action against Defendant Kroll as a

private individual, Plaintiff must prove that Kroll willfully participated with and reached

a mutual understanding with officials acting under color of law to retaliate against

the Plaintiff for her protected First Amendment activity. See Lawrence, 740 F.Supp.2d at

1026 (citing White v. McKinley, 519 F.3d 806, 816 (8th Cir. 2008)). Plaintiff’s Amended

Complaint, citing nothing beyond generalized legal conclusory statements, does not, and

cannot, allege that Defendant Kroll entered into a mutual understanding with government

officials to deprive this specific plaintiff of her civil rights. The complaint against

Defendant Kroll should be dismissed.

              2.     There are no allegations of specific facts to show even infer a
                     meeting of the minds to violate Plaintiff Tirado’s constitutional
                     rights.

       A conspiracy claim under § 1983 ”requires allegations of specific facts tending to

show a ‘meeting of the minds’ among the alleged conspirators.” Murray v. Lene, 595

F.3d 868, 870 (8th Cir. 2010) (emphasis added) (quoting Kearse v. Moffett, 311 F.3d 891,



                                            13
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 14 of 28




892 (8th Cir. 2002)). A private party does not conspire with government actors for

purposes of § 1983 merely by “invoking an exercise of the state official’s authority”—for

example, by calling the police. Young v. Harrison, 284 F.3d 863, 870 (8th Cir. 2002).

Rather, a plaintiff alleging a conspiracy between a private party and a government actor

must allege facts that would permit a reasonable jury to find that the two reached an

agreement to violate the plaintiff’s constitutional rights.

       The Plaintiff in Young rented a hotel room with friends. After consuming a large

amount of alcohol, they returned to the hotel room where they were so disorderly that

hotel security called the police. Hotel security ultimately let the police into the plaintiff’s

room where the police officers used force and allegedly violated plaintiff’s civil rights.

See Young, 284 F.3d 863. The court rejected plaintiff’s § 1983 conspiracy claim against

the private security guard because merely “invoking an exercise of the state official’s

authority” (e.g. calling the police) was not an agreement to violate the plaintiff’s

constitutional rights. Id. at 870.

       Here, like Young, Plaintiff generally alleges that Defendant Kroll conspired with

either Defendant Arradondo or members of the police department via an email sent on

May 29, 2020. The email speaks for itself and is clearly an attempt by Defendant Kroll,

as President of the POFM, to voice concerns related to the ongoing protests and riots.

There is no evidence or inference that can be drawn to prove that Defendant Kroll and

Chief Arradondo discussed or reached an agreement to violate Plaintiff Tirado’s

constitutional rights. Despite Plaintiff’s self-serving mischaracterization of the email, it



                                              14
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 15 of 28




lacks even an inkling of a mutual understanding to deprive anyone, let alone this

particular Plaintiff, of any civil rights. Defendant Kroll’s email simply asked the Chief of

Police for responses to issues identified by the Union. Even viewing it in the light most

favorable to Plaintiff, Defendant Kroll was requesting the police to invoke their authority

as law enforcement officers, just as Governor Walz had done earlier in the day. There is

no factual allegation to support a conspiratorial agreement to violate Plaintiff’s

constitutional rights. See Young, 284 F.3d at 870 (“A private person does not conspire

with a state official merely by invoking an exercise of the state official’s authority.”).

       Similarly, Lawrence found that one-way communication is insufficient proof of a

conspiracy. 740 F.Supp.2d at 1050 (“alleging that two people had the opportunity to

conspire—i.e., that they could have met with each other, or called each other, or e-mailed

each other—is obviously not sufficient to ‘nudge[ ]’ a conspiracy claim ‘across the line

from conceivable to plausible.’”) (emphasis in original) (quoting Twombly, 550 U.S. at

570). To hold otherwise would create potential § 1983 conspiracy liability for nearly any

communication to a government actor: “no conspiracy claim—including the conspiracy

claim in Bell Atlantic Corp. v. Twombly—could be dismissed for failure to plead ‘enough

facts to state a claim to relief that is plausible on its face,’ because defendants almost

always have the opportunity to communicate.” Id. (emphasis added).

       Plaintiff’s sole allegation is legally insufficient to state a plausible § 1983

conspiracy claim against Defendant Kroll. The email from Defendant Kroll reiterating

examples of available law enforcement tactics that had been raised by Governor Walz at



                                              15
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 16 of 28




a press conference earlier that day shows no mutual agreement. For example, at a press

conference earlier that morning, Governor Walz went further than Defendant Kroll when

the governor stated: “We cannot have the looting and recklessness that went on. It’s time

for us to clean our streets” and floated the possibility of imposing martial law. WCCO,

May 29, 2020, available at https://minnesota.cbslocal.com/2020/05/29/minneapolis-and-

st-paul-are-on-fire-gov-walz-says-order-must-be-restored-as-twin-cities-enters-4th-day-

of-george-floyd-unrest/ (last accessed Aug. 19, 2020). When asked if martial law should

be considered, Walz responded by saying, “Certainly, all those tools are there.” Id.

Governor Walz called the City’s response as “abject failure” and stated that “[i]f [the

local response] would have been executed correctly, the state would not lead on this.” Id.

Despite these statements that went further than those of Defendant Kroll, Governor Walz,

a public actor, is not named in this lawsuit and that state defendants have been dismissed.

       “[C]onclusory allegations are insufficient to state a § 1983 claim.” Id. Plaintiff can

present no evidence that Defendant Kroll acted in concert with the City. There are no

specific factual allegations suggesting that Defendant Kroll conspired with the City. Cf.

Hughes v. Patrolmen’s Benevolent Ass’n of the City of N.Y., Inc., 850 F.2d 876, 880–81

(2d Cir. 1988) (holding that complaint alleged sufficient facts to support conclusion that

private-actor PBA had acted under color of state law, where complaint alleged, inter alia,

that PBA had hired private investigators and placed plaintiff under surveillance with

knowledge and consent of a state-actor, the New York City Police Department).

Plaintiff’s conclusory allegations of conspiracy ring especially hollow in light of the



                                             16
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 17 of 28




documented adversarial relationship between the City and Defendant Kroll in his role as

President of the POFM.

       Instead, Plaintiff relies solely upon an email Defendant Kroll sent to Chief

Arradondo. Defendant Kroll’s email speaks for itself and does not contain a demand or

even a request that Chief Arradondo violate anyone’s constitutional rights. In particular,

there is no reference to Plaintiff Tirado. The email concludes by stating “[a]t some point

community engagement needs to end and law enforcement needs to take place.” The

email was sent at 9:01 p.m. on May 29, 2020. Plaintiff was injured late in the night of

May 29, 2020 or during the very early hours of May 30, 2020. Compare Complaint (ECF

Doc. No. 1) and Amended Complaint. Defendant Kroll, like many Minnesotans (to inclue

Governor Walz), was horrified by the rioting, looting, and destruction of property. In

Defendant Kroll’s May 29, 2020 email, he simply asked for the restoration of order, as

did many people across the state, region, and country. See WCCO, May 29, 2020,

available at https://minnesota.cbslocal.com/2020/05/29/minneapolis-and-st-paul-are-on-

fire-gov-walz-says-order-must-be-restored-as-twin-cities-enters-4th-day-of-george-floyd-

unrest/ (last accessed Aug. 19, 2020). (“We cannot have the looting and recklessness that

went on. It’s time for us to clean our streets.”). In fact, the protests and rioting prompted

Gov. Walz to ultimately issue an unprecedented call-out of the entire Minnesota National

Guard to end the riots and restore order.

       This Court addressed this precise issue when it denied plaintiff’s motion to amend

her complaint to add a claim of civil conspiracy in Magee. Like the generalized



                                             17
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 18 of 28




allegations against Defendant Kroll’s influence on MPD policy, the plaintiff in Magee

“allege[d] generally that Titus was able to influence police policy through his position as

an officer and president of the SPPF.” 957 F.Supp. at 1057. Magee further alleged that

Titus conspired with the Saint Paul Police Department (“SPPD”), with a meeting of the

minds, to deprive her of constitutionally-guaranteed rights—in particular, that Titus’s

letter to the editor identified himself as president of the SPPF and that Titus, through the

SPPF, declared a boycott against Hamline until it took punitive action against Magee;

that the SPPF’s boycott resolution urged the SPPD to join the boycott against Hamline

and that “[u]pon information and belief Titus was successful in obtaining assistance from

police officers or the SPPD to boycott Hamline.” Id. at 1071.

       The court denied Magee’s motion to amend her complaint to add the §1983

conspiracy allegation, finding that “Magee has not alleged facts supporting a conspiracy

or meeting of the minds between the SPPF and any public actors. The Proposed

Amended Complaint contains no factual allegations of a mutual understanding between

the SPPF and the police department concerning an unlawful objective to violate Magee’s

constitutional rights.” Id. (citing White v. McKinley, 519 F.3d 806, 816 (8th Cir. 2008)

(emphasis added). Magee held the allegation that the SPPF boycott was “effectuated by

numerous public police officers” was insufficient to render her claim against the SPPF

plausible because it failed to “acknowledge the distinction between police officers acting

in their official capacity and in their personal lives.” Id. (citing Lawrence, 740 F.Supp.2d

at 1046. Magee further held that plaintiff’s “assertion that Titus acted with sufficient



                                            18
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 19 of 28




nexus to his police officer status to act under color of law is a conclusory allegation of

law that is not entitled to an assumption of truth.” Id. (citing Delgado–O’Neil v. City of

Minneapolis, No. 08–4924, 2010 WL 330322 (D. Minn. Jan. 20, 2010) aff’d, 435 Fed.

Appx. 582 (8th Cir. 2011)). “Because the SPPF is a private entity not liable under 42

U.S.C. § 1983 and Magee has not alleged facts supporting her conclusory allegation that

defendants acted under “color of law” or that the SPPF acted in concert with public

officials, Magee’s proposed Section 1983 claim against the SPPF could not survive

a Rule 12(b)(6) motion to dismiss.” Id.

       The Court’s reasoning in Magee applies here—the Amended Complaint has not

alleged facts supporting Plaintiff Tirado’s conclusory allegation that Defendant Kroll

acted under “color of law” or that he or the POFM acted in concert with public officials.

Plaintiff Tirado has failed to allege facts that Defendant Kroll “acted in concert” with the

City of Minneapolis or any officer. The general allegation that Defendant Kroll

“influenced’ Department policy” is inadequate as a matter of law. A single email to

Defendant Arradondo is insufficient to prove a civil conspiracy. Magee, 747 F.3d at 537

(citing Mershon v. Beasley, 994 F.2d 449 (8th Cir. 1993) (“contacts, by themselves and

without more” do not allow the inference of “any mutual understanding” in a §

1983 action)).

       The email speaks for itself, and its plain language contradicts Plaintiff’s allegation

that Defendant Kroll “demand[ed] that they loosen what [Defendant Kroll] termed

‘restrictions on use of …less lethal’ force, and communicated that rank-and-file officers



                                             19
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 20 of 28




had ‘lost faith in [Department] leadership.’” Id. To the contrary, Defendant Kroll’s email

to Defendant Arradondo shows a Union President communicating with the employer

about “Several Issues” affecting the workplace. Amended Complaint ¶ 118. There is no

offer to conspire or have a meeting of the minds and there is absolutely no request to

deprive Plaintiff Tirado of her civil rights. The email merely reiterates issues previously

raised by Defendant Arradondo at a press conference. Id. If anything, the email

demonstrates the adversarial relationship between the City and Defendant Kroll in his

role as President of the POFM.

       Plaintiff fails to provide evidence or allegations of “a meeting of the minds where

both the Department [or its police officers] and [Kroll] jointly agreed to violate

[Plaintiff’s] constitutional rights.” Magee, 957 F.Supp.2d at 1058. Like Magee, Plaintiff’s

complaint contains only vague and general legal conclusions that Defendant Kroll

conspired to violate Plaintiff’s rights. The Court is not bound to accept legal conclusions

in a pleading, and Plaintiff cannot overcome a motion to dismiss. Id. (citing Farm Credit

Servs. of Am. v. Am. State Bank, 339 F.3d 764, 767 (8th Cir. 2003) (holding that courts are

“free to ignore legal conclusions, unsupported conclusions, unwarranted inferences and

sweeping legal conclusions cast in the form of factual allegations”)); see also Kurtz v.

City of Shrewsbury, 245 F.3d 753, 758 (8th Cir. 2001) (“Other than the appellant’s bare

allegations, the record is devoid of any evidence substantiating a claim of

conspiracy”). The record contains no factual allegations to support Plaintiff’s claim of

civil conspiracy against Defendant Kroll. Without additional facts, Plaintiff has not



                                            20
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 21 of 28




“‘nudged [her] claims’ of retaliation ‘across the line from conceivable to plausible’” and

the motion to dismiss should be granted.

       C.     Defendant Kroll was not present nor supervising any Minneapolis
              Police Officers at the time of Plaintiff’s alleged injuries

       Plaintiff does not and cannot plead that Defendant Kroll inflicted harm upon

Plaintiff because he was neither present nor working as a Police Officer at the time of

Plaintiff’s alleged injuries. Likewise, Plaintiff cannot plead any facts that Defendant

Kroll was supervising employees in the discharge of official duties because he was not

working as an MPD Lieutenant at the time of Plaintiff’s alleged injuries. Because there is

no allegation that Defendant Kroll used force against Plaintiffs and because he was not

working as an MPD Lieutenant at the time of Plaintiffs’ alleged injuries, Plaintiffs cannot

plead any facts that Defendant Kroll was supervising employees in the discharge of

official duties. The Supreme Court has ruled that defendants “cannot be held liable unless

they themselves acted on account of a constitutionally protected characteristic.” Iqbal,

556 U.S. at 683.

       As a matter of law, Defendant Kroll cannot be liable for the conduct of a

subordinate   because     “Government      officials   may    not   be held liable for   the

unconstitutional conduct of their subordinates under a theory of respondeat superior.” Id.

at 676 (internal citation omitted) (emphasis in original). “A public officer or agent is not

responsible for the misfeasances or positive wrongs, or for the nonfeasances, or

negligences, or omissions of duty, of the subagents or servants or other persons properly




                                            21
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 22 of 28




employed by or under him, in the discharge of his official duties” Id. (quoting Robertson

v. Sichel, 127 U.S. 507, 515-516 (1888)).

       As noted previously, Defendant Kroll is a private actor. The Amended Complaint

alleges that Defendant Kroll has “de facto” control over the Minneapolis Police

Department. Plaintiff proffers no factual allegation to support this generalized allegation.

This Court has previously held that “ unwritten policy must be evaluated under the

standards used to analyze the sufficiency of a Monell custom claim.” Lollie v. Johnson,

2015 WL 3407931 (D. Minn. May 27, 2015). The Supreme Court has rejected claims

based upon “de facto policymaker” allegations. See City of St. Louis v. Praprotnik, 485

U.S. 112 (1988) (“Nor do we believe that we have left a ‘gaping hole’” in § 1983 that

needs to be filled with the vague concept of ‘de facto final policymaking

authority.’ Except perhaps as a step towards overruling Monell and adopting the doctrine

of respondeat superior, ad hoc searches for officials possessing such ‘de facto’ authority

would serve primarily to foster needless unpredictability in the application of § 1983.)

(internal citation omitted). Like Praprotnik observed, allowing Plaintiff’s claim of “de

facto” policymaking authority would create needless unpredictability in the application

of § 1983. Plaintiff’s claims against Defendant Kroll are based in neither law nor fact and

should be dismissed.

              1.       No facts have been plead or can be plead to create liability against
                       Defendant Kroll.

       Defendant Kroll is not alleged to have done anything beyond performing his duties

as the President of the POFM. None of his alleged actions included an explicit or implicit


                                             22
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 23 of 28




call for violence against any one or any entity. The remainder of the allegations are

towards Defendants and Municipal Defendants. There are no facts pled nor any facts

which can be pled to show that Defendant Kroll engaged in any act towards Plaintiff that

creates § 1983 liability to Defendant Kroll. Plaintiff’s claims against Defendant Kroll do

not go beyond mere averments or conclusory statements. Defendant Kroll’s one-way

exercise of free speech does not a civil conspiracy make. The Complaint fails to allege

any facts that support any claim against Defendant Kroll and it should be dismissed.

      Plaintiff named John Does 1-4, in their individual and official capacities, the City

of Minneapolis, and Minneapolis Police Chief Medaria Arradondo, in his official

capacity, as Defendants in this case. There is no benefit or necessity to name Defendant

Kroll, especially considering the absence of any evidence of a conspiracy. The only

reason to name Defendant Kroll is to garner attention from the media and/or to harass

Defendant Kroll. There is no legal basis for the claims against Defendant Kroll and he

should be dismissed from this lawsuit.

II.   DEFENDANT KROLL’S SPEECH IS PROTECTED BY THE FIRST AMENDMENT OF
      THE UNITED STATES CONSTITUTION.

      “The general proposition that freedom of expression upon public questions is

secured by the First Amendment has long been settled” by the Supreme Court. New York

Times Co. v. Sullivan, 376 U.S. 254, 269 (1964) (quoting Roth v. United States, 354 U.S.

476, 484 (1957)). This constitutional safeguard “‘was fashioned to assure unfettered

interchange of ideas for the bringing about of political and social changes desired by the

people.’” Id. The Supreme Court has expressly held that “debate on public issues should


                                           23
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 24 of 28




be uninhibited, robust, and wide-open, and that it may well include vehement, caustic,

and sometimes unpleasantly sharp attacks on government and public officials. Id at 270-

271 (citing Terminiello v. Chicago, 337 U.S. 1 (1949) and De Jonge v. Oregon, 299 U.S.

353, 365 (1937)).

      As the President of the POFM, Defendant Kroll is an outspoken advocate for the

union and its members. The letter referenced in the Complaint was sent by Defendant

Kroll, as POFM President, to POFM members. The letter speaks for itself. Unlike Titus,

who advocated for SPPD police officers to boycott Hamline University, Defendant Kroll

did not advocate for officers to do anything, and particularly, in the context of this

lawsuit, to harm protesters or members of the media. Defendant Kroll simply voiced his

support for POFM members in the face of protests and riots following the death of

George Floyd—clearly a matter of significant public concern.

      As a private citizen and elected President of a Union, Defendant Kroll’s speech is

highly protected by the First Amendment of the United States Constitution. Speech on

matters of public concern is at the heart of the First Amendment’s protection. Snyder v.

Phelps, 562 U.S. 443 (2011). Unions can also speak out on controversial subjects

including “climate change, the Confederacy, sexual orientation and gender identity,

evolution, and minority religions.” Janus v. American Federation of State, County, and

Mun. Employees, Council 31, 138 S.Ct. 2448, 2466 (2018). “These are sensitive political

topics, and they are undoubtedly matters of profound ‘value and concern to the public.’

Id. (quoting Snyder, 562 U.S. at 453). When Unions engage in such speech, it “occupies



                                          24
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 25 of 28




the highest rung of the hierarchy of First Amendment values” and merits “special

protection.” Janus, 138 S.Ct. at 2448 (quoting Snyder, 562 U.S. 443, 452 (2011))

(emphasis added).

       The first six pages of Plaintiff’s Complaint describes in detail the matters of public

concern that caused “Ms. Tirado, like many journalists across the country, [to rush] to

Minneapolis to cover the civil uprisings.” Complaint, p. 4. Law enforcement’s actions in

response to the violent protests and riots that rocked the Twin Cities and caused an

unprecedented activation of the entire Minnesota National Guard by the Governor

certainly is a matter of public concern.

       Accordingly, here, like Janus, “the union speech at issue in this case is

overwhelmingly of substantial public concern.” 138 S.Ct. at 2447. Likewise, Defendant

Kroll’s commentary about the hard work that the members of POFM engaged in, which

went unrecognized by elected officials in the City of Minneapolis, was, and is, of

substantial public concern. Additionally, Defendant Kroll’s protected speech referenced

in paragraph 41 of the complaint regarded Police Officer use of force incidents and the

rise in Police Officers’ Post Traumatic Stress Disorder diagnoses in general. Both use of

force and PTSD are of substantial public concern.

       As such, Defendant Kroll’s speech was not on behalf of the City of Minneapolis or

the Minneapolis Police Department. “[I]f the union’s speech is really the employer’s

speech, then the employer could dictate what the union says. Unions, we trust, would be

appalled by such a suggestion.” Janus, 138 S.Ct. at 2475.



                                             25
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 26 of 28




       Plaintiff does not allege nor can she reasonably allege that Defendant Kroll’s

speech falls within one of the extremely narrow exceptions to First Amendment

protection such as defamation or incitement to violence. To summarize Plaintiff’s claim

against Defendant Kroll: she doesn’t like him or what he says. Fortunately, the drafters

of the Bill of Rights recognized that disliking an individual does not create a valid cause

of action. The First Amendment was enacted to expressly protect an individual’s speech

and is designed to preclude lawsuits such as this one. The constitutional protection does

not turn upon “the truth, popularity, or social utility of the ideas and beliefs which are

offered.” N.A.A.C.P. v. Button, 371 U.S. 415, 445 (1963). The speech in which Defendant

Kroll engaged in, “the advocacy of a politically controversial viewpoint-is the essence of

First Amendment expression.” McIntyre v. Ohio Elections Commission, 514 U.S. 334,

347 (1995) (citing International Soc. for Krishna Consciousness, Inc. v. Lee, 505 U.S.

672, (1992); Lovell v. City of Griffin, 303 U.S. 444 (1938)). Like McIntyre, the speech

took place during a time with controversial actions by rioters in response to actions of

POFM’s members which “only strengthens the protection afforded to [Defendant Kroll’s]

expression: Urgent, important, and effective speech can be no less protected than

impotent speech, lest the right to speak be relegated to those instances when it is least

needed.” Id. (citing Terminiello v. Chicago, 337 U.S. 1, 4, (1949)).

       Even though the Supreme Court has rejected similar lawsuits, Plaintiff asks this

Court to create “a form of regulation that creates hazards to protected freedoms markedly

greater than those that attend reliance upon the criminal law.” New York Times, 376 U.S.



                                            26
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 27 of 28




at 278 (quoting Bantam Books, Inc. v. Sullivan, 372 U.S. 58, 70 (1963)). “The fear of

damage awards under a rule such as that invoked by the [Plaintiff] here may be markedly

more inhibiting than the fear of prosecution under a criminal statute.” New York Times,

376 U.S. at 277 ((citing City of Chicago v. Tribune Co., 139 N.E. 86, 90 (Ill. 1923)).

       To allow this case to move forward would have a significant chilling effect on

Unions’ and its elected union officials to engage in speech on matters of public concern.

The ironic outcome is that it would likely be turned against parties like the Plaintiff, as a

member of the media. It would decimate the protections of the First Amendment and

create a deluge in litigation based solely on the content of a Defendant’s speech

concerning a matter of clear public concern. Plaintiff has not cited to any Court that has

interpreted 42 U.S.C. § 1983 to create liability based upon the content of a Defendant’s

speech—especially when that speech is from a union official on a matter of significant

public concern. Such a claim turns the First Amendment upon its head.

       The irony that this lawsuit comes from a member of the media and the ACLU,

traditional stalwarts of First Amendment protections, against Defendant Kroll based

solely upon Defendant Kroll’s protected speech cannot be lost. The case against

Defendant Kroll should be dismissed.

                                     CONCLUSION

       Plaintiff’s claims against Defendant Kroll do not withstand any level of scrutiny.

In order to survive, Plaintiff must prove that 42 U.S.C. §1983 creates a content-based

restriction that will somehow survive an exacting scrutiny analysis.          However, the



                                             27
       CASE 0:20-cv-01338-JRT-ECW Doc. 39 Filed 08/24/20 Page 28 of 28




Supreme Court has recognized Union speech on matters of public concern receive the

highest level of protection. Janus, 138 S.Ct. at 2448 (quoting Snyder, 562 U.S. at 443).

       Plaintiff’s allegation against Defendant Kroll is based upon her dislike of, or

disagreement with, the content of his speech. To allow such a claim to go forward would

destroy the fundamental protections of the First Amendment. The Complaint does not

allege that Defendant Kroll was present at the time of Plaintiff’s alleged injury nor that he

held any role in law enforcement at the time of Plaintiff’s alleged injury. Because

Plaintiff’s claims against Defendant Kroll lack any factual basis, they should be

dismissed.



Dated: August 24, 2020                        KELLY & LEMMONS, P.A.


                                              /s/ Kevin M. Beck
                                              Joseph A. Kelly (#389356)
                                              Kevin M. Beck (#389072)
                                              2350 Wycliff Street, #200
                                              St. Paul, MN 55114
                                              (651) 224-3781
                                              F: (651) 223-8019

                                              Attorneys for Defendant Minneapolis
                                              Police Lieutenant Robert Kroll




                                             28
